DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2020 has been entered.

Response to Amendment
	Applicant’s amendment filed July 20, 2020 amending claims 1 and 10-11 has been entered.  Claims 10-18 are withdrawn.  Claims 1-9 are presented for examination.

Response to Arguments
	Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 103 is hereby withdrawn.  Applicant’s arguments with respect to said rejection have been fully considered but are moot in view of the withdrawal of the rejections.

	Applicant’s arguments with respect to the rejections under 35 USC 112 (b) and (d) have been fully considered but are found not persuasive.
Applicant argues that the specification describes a bismuth citrate complex as complexes with bismuth (III) coordinated to but not limited to N, O, S containing ligands such as the ligands recited in claim 1.
This argument is found not persuasive since on page 11 of the instant specification it is stated that the term citrate-based bismuth(III) zinc(II) complex refers to the complex of bismuth(III) bound to citrate molecule.  Claim 1 of the instant application has been amended to recite bismuth (III) coordinating to at least one of N, O, and S containing ligands selected from compounds that do not include citrate.  Therefore since none of the ligands are citrate, the bismuth (III) complexes as claimed in claim 1 of the instant application do not include bismuth (III) bound to citrate molecule.  Thus claim 8 is properly rejected under 35 USC 112 (b) and (d).  Said rejections are hereby maintained and reproduced below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "a bismuth (III) zinc (II) citrate complex".  There is insufficient antecedent basis for this limitation in the claim since claim 1 claims that the cisplatin toxicity reducing agent comprises bismuth (III) complexes, or pharmaceutically acceptable salts thereof with the bismuth (III) coordinating to at least one of the N, O, and S containing ligands L1 to L2, L4 to L7, L9 and L11 to L17, which do not include a bismuth (III) zinc (II) citrate complex.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 of the instant application claims the cisplatin toxicity reducing agent comprises a bismuth (III) zinc (II) citrate complex.  However claim 1 from which claim 8 depends claims that the cisplatin toxicity reducing agent 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mowlood (Zanco J. Med. Sci., Vol. 16, No. 1, 2012, pages 31-39); Naganuma et al. (Cancer Research, 47, 1987, pages 983-1987 Provided on IDS dated July 14, 2016) in view of Briand and Burford (1999, Chem. Rev., 99, pages 2601-2657).
Claims 1-7 and 9 of the instant application claim a method of administrating to a subject in need thereof an effective amount of a cisplatin active agent, comprising administering a cisplatin toxicity reducing agent to reduce toxicity of the cisplatin active agent to a host organ such as a kidney, liver, bone marrow, intestines or lung, wherein the cisplatin toxicity reducing agent is a bismuth(III) complex or a pharmaceutically acceptable salt thereof, with bismuth (III)coordinating to at least one of N, O, and S containing ligands L1 to L2, L4 to L7, L9 and L11 to L17.
Mowlood teaches administering bismuth subcitrate with vitamin E to prevent against cisplatin induced hepatotoxicity in patients treated for different types of tumors (abstract).  Mowlood teaches daily administration of bismuth subcitrate and administration of cisplatin every 21 days (page 32).
Naganuma et al. teaches that bismuth subnitrate protects against kidney toxicity induced by cisplatin (abstract).  Naganuma et al. teaches that the pretreatment of 
Thus Mowlood teaches alleviating hepatotoxicity induced by cisplatin comprising the administration of a cisplatin toxicity reducing agent which is bismuth subcitrate which is a bismuth(III) complex. Moreover, Naganuma et al. teaches a method of alleviating kidney toxicity induced by cisplatin comprising the administration of a cisplatin toxicity reducing agent which is bismuth subnitrate which is a bismuth(III) complex.
Thus prior to the effective filing date of the instant application, it was well-known in the art that bismuth complexes were useful in reducing toxicity caused by cisplatin administration.
The cited prior art does not teach a bismuth(III) complex or a pharmaceutically acceptable salt thereof, with bismuth (III)coordinating to at least one of N, O, and S containing ligands as claimed.
Briand and Burford teaches bismuth compounds which have been discovered, developed, or designed to have biological activity or medicinal utility (pages 2601-2602).  Briand and Burford teaches that bismuth compounds are most commonly used for treating gastrointestinal disorders and in addition to antimicrobial action, bismuth compounds involve the fortification of gastric mucus, stimulate cytoprotective processes such as the synthesis of endogenous prostaglandins and the secretion of mucosal bicarbonate (page 2602).  Briand and Burford teaches that bismuth compounds are also useful in the treatment of tumors as well as the reduction of toxicity associated with cisplatin (page 2602).  Briand and Burford teaches that there are many bismuth 
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to administer bismuth compounds known in the art including bismuth(III) complexes with gallic acid, tartaric acid, nitrilotriacetic acid, and cysteine to reduce cisplatin toxicity with a reasonable expectation of success since each of the references cited above teach that administration of bismuth can protect against some of the toxic side-effects induced by the anticancer drug cisplatin.  Thus an ordinary skilled artisan would have been motivated to administer other bismuth compounds known in the art including bismuth (III) complexes with bismuth (III) coordinating to tartaric acid (L11), gallic acid (L14), nitrilotriacetic acid (L13) or cysteine including derivatives of cysteine (L12) with a reasonable expectation similar success.  Thus one would have expected the claimed bismuth compounds to reduce cisplatin toxicity similarly to bismuth subcitrate as taught by Mowlood and bismuth subnitrate as taught by Naganuma et al.
With respect to the specific dosages as claimed, it is obvious to vary and/or optimize the amount of a compound administered such that optimal treatment results are achieved.  One would necessarily arrive at the dosages as claimed since the prior art renders obvious administering the same compounds as claimed, i.e. cisplatin and bismuth (III) complexes for the same purpose as claimed which is to reduce the toxic In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 6 is rendered obvious since the references cited render obvious administration of bismuth(III) complexes of the amino acid cysteine.  Therefore, derivatives of cysteine including N-acetyl-cysteine (L12) is rendered obvious since N-acetyl-cysteine is converted in vivo to cysteine.
Claim 9 is rendered obvious since the prior art renders obvious the use of bismuth (III) complexes with carboxylic acids which will form dimers between the carboxylic acid moieties.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-9 are rejected.  Claims 10-18 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM